DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both beak and fore portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
  Page 11, [0035], reference #110 has been used to designate “decoy” and “wall”. 
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 7 is objected to because of the following informalities: “choloride” should be replaced with –chloride--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 (as well as dependent claim 18 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first half and second half (…) the other of the first half and second half" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recited the limitation, "the first half and second half (…) the other of the first half and second half", which is vague and indefinite. It is unclear what parts are being referenced.
Claim 19 recites the limitation "the first half and the second half. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon; Kenneth M. (US 3888032 A; hereinafter Gagnon) in view of RISCH ARTHUR H et al. (US 2651873 A; hereinafter Risch).
Regarding claim 1 Gagnon teaches:
A decoy. (See Fig. 1); (abstract)
A decoy body having an upper portion shaped to resemble water fowl and a lower portion extending downward from the upper portion. (See Fig. 1 #10, 13, 14); (Col. 1 lines 61-66) 
The decoy body including an outer wall defining a cavity therein, wherein the decoy body is constructed of a collapsible shape material having an initial volume that collapses under a compressive force to form a second volume that is less than the initial volume, and wherein upon release of the compressive force, the decoy body returns to the initial volume. (See Fig. 1 #11, 12); (Col. 2 lines 21-27)
Gagnon does not explicitly teach. Risch teaches:
The lower portion of the decoy body includes an integral keel having a greater thickness than the wall to form a concentrated mass in the lower portion. (See Fig. 3 #14, 15); (Col. 3 lines 55-63)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the keel of Gagnon to be integral, as taught by Risch, since it has been held 
	Furthermore, it would have been obvious to one of ordinary skill within the art to modify the keel of Gagnon to include a greater thickness than the wall, as taught by Risch, in order to gain the advantages of sufficient balancing weight of the decoy.
Regarding claim 2 Gagnon, in view of Risch, as shown above, discloses all of the limitations of claim 1. Gagnon does not teach. Risch further teaches:

    PNG
    media_image1.png
    392
    592
    media_image1.png
    Greyscale
Wherein the body comprises at least one outrigger portion extending downward from the upper portion adjacent to but spaced from a portion of the integral keel to define a gap therebetween. (See Fig. 3 #15, 16, as shown above); (Col. 3, lines 63-69)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the decoy body of Gagnon to incorporate an outrigger portion, as taught by Risch, in order to gain the advantages of improved stability and reinforcement.
Regarding claim 3 Gagnon, in view of Risch, as shown above, discloses all of the limitations of claim 1. Gagnon further teaches:
A hanger molded within the integral keel. (See Fig. 1 #60, 61, 63, 65); (Col. 3, lines 7-12)
Gagnon in view of Risch does not explicitly teach the hanger being constructed of a more dense material than the outer wall. However, it would have been obvious to one of ordinary skill within the art to construct the hanger of a more dense material than the outer wall in order to gain the advantages of providing a stable anchoring support.
Regarding claim 4 Gagnon, in view of Risch, as shown above, discloses all of the limitations of claim 1. Gagnon further teaches:
Further comprising a vent defined within the outer wall and opening into the cavity. (See Fig. 1 #15); (Col. 1, lines 66-67)
Claims 5-7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon, in view of Risch, further in view of Burcham; Gregory S. (US 20170280705 A1; hereinafter Burcham).
Regarding claims 5-7 and 11 Gagnon, in view of Risch, as shown above, discloses all of the limitations of claim 1. Gagnon in view of Risch does not explicitly teach. Burcham teaches:
Wherein the body is constructed of a polymer foam. [0009]
Wherein the polymer foam is a polyurethane foam. [0009]
Wherein the polymer material is poly-vinyl-choloride. [0008]
Wherein at least a portion of the body is constructed of an open cell foam. [0009]
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the resilient material of Gagnon, as modified by Risch, to incorporate the teachings of Burcham in order to gain the advantages of improving the life-like qualities of the decoy [0008], and since it has been held within the general skill of a worker in the 
Regarding claim 16 Gagnon, in view of Risch, as shown above, discloses all of the limitations of claim 1. Gagnon in view of Risch does not explicitly teach. Burcham teaches:
Wherein the body includes a skin formed on an exterior surface thereof. [0008] the outer shell 11 must be resilient, permeable and flexible as well as compatible with a rubberized paint such that the paint providing the proper coloration for the decoy does not flake or chip off when the decoy is rolled up or crushed.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the decoy of Gagnon, as modified by Risch, to incorporate a skin formed on the exterior surface, as taught by Burcham, in order to gain the advantages of to emulate the coloration of a wild animal.		
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon, in view of Risch, further in view of Murray, Scott L. et al. (US 20020020101 A1; Murray).
Regarding claims 8-9 Gagnon, in view of Risch, as shown above, discloses all of the limitations of claim 1. Gagnon in view of Risch does not explicitly teach. Murray teaches:
Polymeric material has a density of about 200 kg/m3 to about 600 kg/m3. [0008]
Wherein the material has a density of about 350 kg/m3. [0008]
Gagnon, in view of Risch and Murray, does not explicitly teach the claimed material density ranges. However, it would have been obvious to one of ordinary skill within the art to modify the material to include the claimed density ranges in order to gain the advantages of a decoy which sits in the water at a desired depth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, applicant has not disclosed criticality to this specific claimed limitations.
Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon, in view of Risch, further in view of Nelson; Barry J. (US 20070266613 A1hereinafter Nelson)
Regarding claim 10 Gagnon, in view of Risch, as shown above, discloses all of the limitations of claim 1. Gagnon in view of Risch does not explicitly teach. Nelson teaches:
Wherein at least a portion of the body is constructed of a closed cell foam. [0030]
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the resilient material of Gagnon, as modified by Risch, to include closed cell foam, as taught by Nelson, in order to gain the advantages of a material which is impervious to weather conditions, and since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice.
Regarding claims 12-15 Gagnon, in view of Risch, as shown above, discloses all of the limitations of claim 1. Gagnon in view of Risch and Nelson does not teach the . 
    PNG
    media_image2.png
    690
    859
    media_image2.png
    Greyscale

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon, in view of Risch, further in view of Jorgensen; Dale E. (US 4023297 A; hereinafter Jorgense).
Regarding claims 17-19 Gagnon, in view of Risch, as shown above, discloses all of the limitations of claim 1. Gagnon in view of Risch does not teach. Jorgensen teaches:
Wherein at least a portion of one of the first half and second half includes a tongue portion and the other of the first half and second half includes a groove portion configured to receive the tongue portion when the first half and second half are joined. (See Fig. 2a #17, 30, 31); (Col. 5, lines 3-11)
Wherein the tongue and groove are formed along an upper portion of the first half and the second half. (See Fig. 2a #17, 30, 31); (Col. 5, lines 3-11)
Wherein the first half and the second half form a lap joint at the integral keel. (See Fig. 2a #30, 30C, 31, as shown above); (Col. 5, lines 3-11)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the decoy of Gagnon, as modified by Risch, to include a tongue and groove connection, as taught by Jorgensen in order to gain the advantages of a more easily assembled and disassembled decoy.
Regarding claim 20 Gagnon teaches:
A decoy. (See Fig. 1); (abstract)
A decoy body having a centerline, the decoy body having an upper portion and a lower portion separated by a horizontal plane, wherein the upper portion has (See Fig. 1 #10, 13, 14); (Col. 1 lines 61-66) 
The decoy body including an outer wall defining a cavity therein, wherein the outer wall of body is constructed of a polymer material, the decoy body having an initial volume, wherein the outer wall is configured to collapse under a compressive force to assume a second volume that is less than the initial volume, and wherein upon release of the compressive force, the decoy body is configured to return to the initial volume. (See Fig. 1 #11, 12); (Col. 2 lines 21-27)
Gagnon does not teach. Risch teaches:
At least one outrigger portion extending from the upper portion near the perimeter downward below the horizontal plane; the at least one outrigger portion being spaced from at least a portion of the lower portion to define a gap therebetween. (See Fig. 3 #15, 16, as shown above); (Col. 3, lines 63-69)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the decoy body of Gagnon to incorporate an outrigger portion, as taught by Risch, in order to gain the advantages of improved stability and reinforcement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is considered pertinent because it relates to decoys.
COOK WILDER H (US 1822763 A)
JOHNSON THOMAS W (US 2755588 A)
Gagnon; Kenneth M. (US 3704538 A)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644